Donley, J.
Exeptions were taken in the court below to the indictment, as being insufficient, because, as alleged, *190it did not appear from the proceedings of the court that any indictment was presented against the defendant at the spring term of the court, 1866, or since then; that it does not appear from the proceedings of the court that the style of this cause has heen entered in said court; and because there is no legal presentment of any indictment against him. At the same time the district attorney filed a motion to amend the record, which motion appears to have been sustained. The record does not show certainly how the amendment was made.
The proper course of amendment, it is believed, would be by an order at the time when the amendment is made, and' not by erasing or altering an order entered upon the minutes at a previous term of the court. For the want of statement of facts, it cannot be known what amendment of the record, if any, was made.
As is presented in the record, the indictment appears to have been regularly filed in court. If orders were made, and not entered at the time when made, it was competent to enter the order so made at a subsequent term.
In Burnett v. The State, 14 Tex., 456, it is said: “Every court has a right to judge of its own records and minutes, and if it appears satisfactorily to them that an order was actually made at a former term and omitted to be entered by the clerk, they may at any time direct such order to be entered on the records as of the term when it was made. * * * A record so amended stands as if it had never been defective, or as if the entries had been made at the proper time.”
The indictment charges the offense substantially in the words of the statute. The exception to the indictment is general. It has not been suggested in what respect it is insufficient.
Ho error is perceived in the judgment, and it is
Affirmed.